Citation Nr: 1619746	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-18 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for a psychiatric disorder (listed as anxiety and depression) on a de novo basis.  By this decision, the RO also denied service connection for headaches (listed as migraines and tension headaches).  

The Board observes that the March 2008 decision (noted above) denied service connection for a psychiatric disorder on a de novo basis.  The Board notes, however, that service connection for variously listed psychiatric disorders was previously denied in final RO decisions.  Therefore, the Board was required to address whether the Veteran had submitted new and material evidence to reopen his claim for entitlement to service connection for a psychiatric disorder.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In February 2014, the Board reopened and remanded the issue of entitlement to service connection for a psychiatric disorder (listed as an acquired psychiatric disorder), for further development.  The Board also remanded the issue of entitlement to service connection for headaches (listed as a headache disability, including migraines and tension headaches), for further development.  

In March 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded by the Board in February 2014, partly to provide notice to the Veteran as to a recent change to 38 C.F.R. § 3.304(f) (2015), and to advise him of potential secondary sources tending to substantiate his claim of personal assault.  The Board indicated that examples of such evidence included, but were not limited to, records from law enforcement authorities; rape crisis centers; mental health counseling centers; hospitals or physicians; pregnancy tests or tests for sexually-transmitted diseases; roommates; fellow service members; or clergy.  It was noted that evidence of behavior changes following the claimed assault was one type of relevant evidence that might be found in those sources, and that examples of behavior changes that might constitute credible evidence of the stressor included, but were not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression; panic attacks; anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

Pursuant to the Board's February 2014 remand, the Veteran was provided notice regarding PTSD claims.  However, the Veteran was not provided notice regarding PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5), as requested in the remand directives.  Therefore, the RO must send the Veteran an appropriate development letter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the February 2014 Board remand indicated that the Veteran was to be provided with a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disorder.  The Veteran was also to be provided with a VA examination to ascertain the nature and etiology of any current headaches.  

Pursuant to the February 2014 Board remand, the Veteran was scheduled for VA psychiatric and neurological examinations in March 2014.  There is an April 2014 notation in the record that the Veteran failed to report for the respective examinations.  

The Board notes that in a May 2014 statement, the Veteran reported that he was wasn't aware of his appointments for VA examinations and that he requested that he be rescheduled for his examinations.  There is also a notation that in July 2014, the Veteran stated that he was told that he missed a VA examination, that he didn't miss the examination intentionally, and that he would like to have his examinations rescheduled.  Further, at the March 2016 Board hearing, the Veteran's representative indicated that the Veteran was not notified of his scheduled March 2014 VA examinations and requested that the case be remanded in order to afford the Veteran the respective examinations.  

The Board finds that the Veteran has asserted good cause for missing the March 2014 VA examinations, and that another attempt to reschedule the examinations is needed in this particular case.  

The Board emphasizes that it is important that the Veteran report for his scheduled VA examinations.  His failure to attend any scheduled VA examination without showing good cause may adversely affect his claim.  38 C.F.R. § 3.655 (2105).  Examples of good cause include, but are not limited to, the illness or hospitalization of a claimant and death of an immediate family member.  38 C.F.R. § 3.655(a) (2015).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate psychiatric (to include PTSD) claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding his reported in-service stressor(s).  

2.  Obtain any outstanding VA treatment records.  In this regard, a notation that records were "electronically reviewed," as in the November 2012 Supplemental Statement of the Case (SSOC), will not suffice.  Instead, the AOJ must associate the records with the claims file.

3.  Ask the Veteran to identify all private medical providers who have treated him for psychiatric problems and headaches since July 2012.  After receiving this information and any necessary releases, obtain copies of the medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed psychiatric disorder and headaches.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disorder.  Document all correspondence with the Veteran in scheduling the VA examination and associate those records with the claims folder.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner is asked to determine:

a) Whether the Veteran has a current psychiatric disability, to include PTSD based on the applicable DSM-IV criteria.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the DSM-IV is still to be applied by the Board for cases such as this one, which was pending before the Board as of August 4, 2014). 

If any such criteria are not adequately met for a diagnosis of PTSD, the examiner should explain in detail how they are not met.

In determining whether there are any other current psychiatric diagnoses other than PTSD, the examiner should not only state whether those diagnoses also meet the DSM-IV criteria for the particular diagnosis, but also should address other psychiatric diagnoses noted in available treatment records and reconcile such diagnoses with the examination results. 

b)  If the Veteran has been diagnosed with PTSD, the examiner should determine whether is it at least as likely as not (50 percent probability or more) that PTSD is etiologically related to service, to include the reported in-service stressor of witnessing aircraft crash during service, and/or having to recover body parts from a crash site, or due to a sexual assault considering the evidence, and accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  In offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to his personality prior to entering active duty.  

c) For any other acquired psychiatric disability diagnosed, the examiner should determine whether it is at least as likely as not (50 percent probability or more) that the diagnosed psychiatric disability is causally or etiologically related to service, to include the reported in-service treatment, considering the evidence, and accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner must specifically acknowledge and discuss the Veteran's treatment for psychiatric complaints during service, to specifically include a diagnosis of psychophysiologic cardiovascular reaction, and his treatment for variously diagnosed psychiatric disorders since service.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed headaches.  Document all correspondence with the Veteran in scheduling the VA examination and associate those records with the claims folder.  Kyhn, 716 F.3d at 572.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate if the Veteran has diagnosed headaches (to include traumatic headaches and migraine headaches). 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed headaches (to include traumatic headaches and migraine headaches) are related to and/or had their onset during the Veteran's period of service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner must specifically acknowledge and discuss the Veteran's treatment for headaches during service and since service. 

The examination report must include a complete rationale for all opinions expressed.  

7.  The Veteran is hereby informed that if he fails to appear for the examinations, without good cause timely shown, his reopened psychiatric claim will be denied and his headache claim will be decided based on the evidence of record. 38 C.F.R. § 3.655(b).  

8.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




